Me. Chibe Justice TIeeNÁNDbz
delivered the opinion of the court.
The District Court of San Juan, Section 1, approved the dominion title of Pía de Jesus to two parcels of land in the following’ judgment:
“Whereas, the aforesaid petitioner, Pía de Jesús, of age, widow, property owner and resident of Río Piedras, appeared before this court by her attorney, Enrique Gonzalez Darder, and petitioned for the approval of her dominion title to the following properties:
“1. A piece of land in Monacillos ward of the municipality of Río Piedras of 11.15 cnerdas, bounded on the north by lands of Bias Alméstiea and Justino Díaz; on the south by lands of Ambrosio Sán-chez and Esteban Muriel; on the east by 'land of Juan Hernández; and on the west by lands of Claudina Carmona and Catalino Rosario, the property being unencumbered and valued at $300.
“2. A piece of land in the same ward and municipality of 4.35 cuerdas, bounded on the north by land of Claudina Carmona; on the south by land of the Southern Cross Company; on the east by land *583of Catalino del Rosario; and on tbe west by land of the Southern Cross Company, the property being unencumbered and valued at $80.
“Whebeas, the petition having been admitted on its allegation that there is no written and recordable dominion title to the properties described, the former owners and the district attorney having been summoned and due notice having been given by publication, no opposition was made within the time fixed by law and the district attorney raised no objection to the oral evidence which showed that the petitioner acquired 7 cuerdas of property No. 1 by inheritance from her father, Pablo de Jesús, more than thirty years ago and 4.15 cuerdas by purchase from Eloy de Jesús more than thirty years ago, and that she acquired property No. 2 of 4.35 cuerdas by purchase from Nicolás Hernández twenty-five years ago, the said possession having been peaceful, public and without interruption as owner in good faith and with just title.
“Therefore, it is adjudged that Pía de Jesús is the owner of the two properties described in this judgment, of which let a certified copy be issued for record in the Registry of Property of San Juan. ’ ’
The said copy having been presented in the Registry of Property of San Juan, Section 1, the registrar refused to record it in the following decision:
‘ ‘ The foregoing document is not admitted to record as to the first property because, although the petitioner is a widow and it appears that she acquired part of the said property by inheritance and part by purchase, her civil status at the time of the acquisition is not stated, as is absolutely necessary; for in case of her being then married the part acquired by purchase would belong to the conjugal partnership, and as to the part inherited, in order for the averment of the petitioner to have legal validity it would be necessary that it be consented to by her husband or his successors. As regards the second property, it is not recorded because, although it was acquired' by the petitioner by purchase, her civil status at the time of its acquisition is not stated, and this is absolutely necessary because if she were' married at that time the property would belong to the conjugál partnership, according to the decision of the Supreme Court of March 24, 1911. A cautionary notice is entered, etc., with the curable defect that the decision is not conclusive.”
Pía de Jesús appealed from this decision, but filed no brief showing why it should be reversed.
*584We find, that tfie decision is sustained b}r law.
It appears from tfie transcribed decision of tfie District Court of San Juan, Section 1, tfiat Pía de Jesús alleged in fier petition in the dominion title proceeding tfiat sfie was a widow, and it was clearly her intention to show before tfiat court tfiat sfie was the owner of tfie two properties referred to in order to have fier title recorded in tfie registry; but tfiat decision does not state whether the petitioner was single, married, or a widow when sfie acquired tfie said properties, and this fact of fier civil status must' appear in tfie record, for this is a special detail of the case which, undoubtedly affects tfie validity of tfie right of ownership adjudged by tfie decision. Articles 77 and 440 of tfie Mortgage Law Regulations. As regards tfie alleged acquisitions of property by purchase, tfie legal consequences must be different according to whether it was acquired by Pía de Jesús while single, married, or a widow. In tfie first and last cases sfie would acquire tfie property exclusively for herself, and in the second case, for tfie conjugal partnership, unless sfie purchased it with fier own private money.
Although the decision of this court in the case of Ramos v. Registrar of Property, 18 P. R. R. 16, was based on a refusal to record a possessory title, it supports tfie foregoing-doctrine.
The decisions in the cases of Ramos v. Registrar of Property, 16 P. R. R. 57, and Vega v. Registrar of San Germán, 23 P. R. R. 742, do not favor the appellant; for in these cases the question involved was the recording of the ownership of property in the name of a married person without showing that it was his private property, while in this case it is sought to record an ownership title in the name of a widow as her own exclusive property which might prejudice the right's of the heirs of her deceased husband.
It is true tfiat article 395 of tfie Mortgage Law, subdivision 5, provides tfiat if the decision adjudging tfie ownership is accepted or affirmed, it shall constitute a sufficient. *585title for tlie record of tlie ownership; but that provision «cannot be understood to mean absolutely that the registrar must always admit the same to record. It means that he «hall do so if the decision should contain all the details which must appear in the record according to the Mortgage Law audits Regulations, and in this case it does not, as we have said before.
As regards the part of one of the properties acquired by inheritance from her father, as the court found this to have been proved, there is no doubt that that part should be held to belong to Pía de Jesús, it being immaterial whether .she were single, married, or a widow when she acquired it; but the ownership of the same cannot be recorded in her name because it is not described, and this omission prevents compliance with article 9 of the Mortgage Law and article .63 of its Regulations.
The decision appealed from is

Affirmed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.